Title: From Thomas Jefferson to John Fitzgerald, 27 February 1781
From: Jefferson, Thomas
To: Fitzgerald, John



Sir
In Council Febry. 27. 1781.

Messrs. Amable & Alex. Lory of Alexandria advertised a Copy of the Encyclopedie for sale. I wrote to enquire as to the condition and price of the work, and received for an answer of which the inclosed is a Copy. I take the liberty, under sanction of the readiness you have ever shewn to aid us, of inclosing to you the notes of 15068 ℔ of Tobo. and of asking the favor of you to make the purchase for us. As the Tobo. is some of it old, it is just that we should make good the weights, which you will be pleased to undertake shall be done. I am yrs. &c,

T. J.

